EXHIBIT 10.18

THIS PROMISSORY NOTE AND THE SECURITIES TO BE DELIVERED IN CONNECTION HEREWITH
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR UNDER ANY STATE SECURITIES LAW. NO SALE, ASSIGNMENT, PLEDGE OR OTHER
TRANSFER OF EITHER THIS PROMISSORY NOTE OR ANY SUCH SECURITIES MAY BE MADE
EXCEPT PURSUANT TO THE PROVISIONS OF THE ACT AND APPLICABLE STATE SECURITIES
LAWS OR UNLESS AN OPINION OF COUNSEL, SATISFACTORY TO MAKER, IS OBTAINED STATING
THAT SUCH SALE, ASSIGNMENT, PLEDGE OR TRANSFER IS IN COMPLIANCE WITH AN
AVAILABLE EXEMPTION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS.

PROMISSORY NOTE

 

$500,000.00

   April 11, 2013

FOR VALUE RECEIVED, CYTODYN INC., a Colorado corporation (“Maker”), hereby
promises to pay to Jordan Naydenov (“Holder”) the principal amount of Five
Hundred Thousand and 00/100 Dollars ($500,000.00), together with interest
payable as set forth below.

Principal outstanding under this Promissory Note (this “Note”) shall be due and
payable in cash in a single payment on April 11, 2014 (the “Due Date”).

The outstanding principal amount of this Note shall bear fixed simple interest,
for each day from the date of this Note until its principal amount is paid in
full, at a rate of 15% per annum (the “Interest”). The Interest shall be payable
in the form of shares of common stock of Maker (the “Shares”) at a rate of $0.50
per Share. The Interest shall be payable semiannually in arrears on October 11,
2013 and the Due Date. Maker shall not issue any fractional Shares, and Maker
shall issue to Holder a number of Shares rounded down to the nearest whole
Share.

Default in the payment of the principal of or Interest on this Note when the
same becomes due and payable shall constitute an event of default hereunder.

Upon the occurrence of an event of default, or at any time thereafter during the
continuance of any such event, Holder may, with or without notice to Maker,
declare this Note to be forthwith due and payable, whereupon this Note and the
indebtedness evidenced hereby shall forthwith be due and payable, both as to
principal and interest, without presentment, demand, protest, or other notice of
any kind, all of which are hereby expressly waived, anything contained herein or
in any other instrument executed in connection with or securing this Note to the
contrary notwithstanding.

If this Note or any interest hereon becomes due and payable on Saturday, Sunday
or other day on which commercial banks are authorized or permitted to close
under the laws of the State of Oregon, the maturity of this Note or such
Interest payment shall be extended to the next succeeding business day.



--------------------------------------------------------------------------------

Maker may elect to prepay this Note or any portion of the principal thereof on
or before the Due Date without penalty.

If the payment of principal or any payment of Interest or both is more than five
(5) days late, Maker agrees to pay the Holder a late charge equal to three
percent (3%) of the payment (the “Late Fee”). The provisions of this Promissory
Note establishing a Late Fee shall not be deemed to extend the time for any
payment due or to constitute a “grace period” giving Maker a right to cure such
default.

This Note and the Shares to be issued in connection herewith may not be offered,
sold or otherwise disposed of except under circumstances which will not result
in a violation of the Securities Act of 1933, as amended (the “Securities Act”).
Upon issuance of Shares as payment of Interest, Holder hereof will be required
to confirm in writing, by executing the form attached as Schedule 1 hereto, that
the Shares are being acquired for investment and not with a view toward
distribution or resale. This Note and all Shares issued as payment of Interest
(unless registered under the Securities Act) shall be stamped or imprinted with
a legend in substantially the following form:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR THE SECURITIES ACT OF ANY STATE. THE SHARES HAVE BEEN
ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED FOR VALUE, PLEDGED,
HYPOTHECATED, OR OTHERWISE ENCUMBERED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION OF THEM UNDER THE SECURITIES ACT OF 1933 OR THE SECURITIES ACT OF
ANY STATE OR AN APPLICABLE EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR ACTS.”

With respect to any offer, sale, transfer or other disposition of this Note or
any Shares to be issued in connection herewith prior to registration of such
Note or Shares, Holder hereof and each subsequent Holder of this Note will be
required to give written notice to Maker prior thereto, describing briefly the
manner thereof, together with a written opinion of such Holder’s counsel
reasonably acceptable to Maker’s counsel, if such opinion is reasonably
requested by Maker, to the effect that such offer, sale, transfer or other
disposition may be effected without registration or qualification (under the
Securities Act as then in effect or any federal or state law then in effect) of
this Note or such Shares and indicating whether or not under the Securities Act
this Note or certificates for such Shares to be sold or otherwise disposed of
require any restrictive legend as to applicable restrictions on transferability
in order to ensure compliance with applicable law. Promptly upon receiving such
written notice and reasonably satisfactory opinion, if so requested, Maker, as
promptly as practicable, shall notify such Holder that such Holder may sell,
transfer or otherwise dispose of this Note or such Shares, all in accordance
with the terms of the notice delivered to Maker. If a determination has been
made pursuant to this paragraph that the opinion of counsel for Holder is not
reasonably satisfactory to Maker, Maker shall so notify Holder promptly after
such determination has been made and neither this Note nor any Shares shall be
sold, transferred or otherwise disposed of until such disagreement has been
resolved. The foregoing

 

-2-



--------------------------------------------------------------------------------

notwithstanding, this Note or such Shares may as to such federal laws, be
offered, sold or otherwise disposed of in accordance with Rule 144 under the
Securities Act, provided that Maker shall have been furnished with such
information as Maker may reasonably request to provide a reasonable assurance
that the provisions of Rule 144 have been satisfied. This Note and each
certificate representing the Shares thus transferred (except a transfer pursuant
to Rule 144) shall bear a legend as to the applicable restrictions on
transferability in order to ensure compliance with such laws, unless in the
aforesaid opinion of counsel for Holder, reasonably acceptable to Maker, such
legend is not required in order to ensure compliance with such laws. Maker may
issue stop transfer instructions to its transfer agent or, if acting as its own
transfer agent, Maker may stop transfer on its corporate books, in connection
with such restrictions.

If from any circumstances whatsoever, by reason of acceleration or otherwise,
the fulfillment of any provision of this Note involves transcending the limit of
validity prescribed by any applicable usury statute or any other applicable law,
with regard to obligations of like character and amount, then the obligations to
be fulfilled will be reduced to the limit of such validity as provided in such
statute or law, so that in no event shall any exaction be possible under this
Note in excess of the limit of such validity.

Any provision of this Note that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

This Note is not transferable or assignable by Maker without the consent of
Holder. If this Note is collected by law or through an attorney at law, or under
advice therefrom, Maker agrees to pay all costs of collection, including
reasonable attorneys’ fees. Reasonable attorneys’ fees are defined to include,
but not be limited to, all fees incurred in all matters of collection and
enforcement, trial proceedings and appeals, as well as appearances in and
connected with any bankruptcy proceedings or creditors’ reorganization or
similar proceedings and any post judgment collection efforts.

Any failure to exercise any right, remedy or recourse hereunder shall not be
deemed to be a waiver or release of the same, such waiver or release to be
effected only through a written document executed by Holder and then only to the
extent specifically recited therein. A waiver or release with reference to any
one event shall not be construed as continuing, as a bar to, or as a waiver or
release of any subsequent right, remedy or recourse as to a subsequent event.

In no event shall the amount of interest due or payments in the nature of
interest payable hereunder exceed the maximum rate of interest allowed by
applicable law, as amended from time to time, and in the event any such payment
is paid by Maker or received by Holder, then such excess sum shall be credited
as a payment of principal, unless Maker shall notify Holder, in writing, that
Maker elects to have such excess sum returned to Maker forthwith.

Maker hereby waives all and every exemption secured to it by the laws and
constitution of the State of Oregon, and of any other state. Maker hereby waives
demand, presentment, protest, notice of nonpayment or dishonor, and any other
notice required by law and agrees that its obligation hereunder shall not be
affected by any renewal or extension of the time of payment hereof, or by any
indulgences.

 

-3-



--------------------------------------------------------------------------------

This Note shall be governed by and construed in accordance with the laws of the
State of Oregon applicable to debts and obligations incurred and to be paid
solely in such jurisdiction. This Note may not be modified or amended and no
provision hereof may be waived except by a written instrument executed by the
parties to be bound thereby.

 

CYTODYN INC. By:   /s/ Nader Pourhassan   Nader Pourhassan, President & Chief
Executive Officer

 

-4-



--------------------------------------------------------------------------------

SCHEDULE 1

INVESTMENT REPRESENTATION STATEMENT

 

Purchaser:            Jordan Naydenov Company    CYTODYN INC. Security:   
Common Stock Amount:    $500,000.00 Date:    April 11, 2013

In connection with the purchase of the above-listed securities (the “Shares”)
pursuant to that certain Promissory Note issued by CYTODYN INC. to Jordan
Naydenov on April 11, 2013 (the “ Note”), the undersigned (the “Purchaser”)
represents to Maker as follows

 

  (a) The Purchaser is aware of Maker’s business affairs and financial
condition, and has acquired information about Maker sufficient to reach an
informed and knowledgeable decision to acquire the Shares. The Purchaser is
acquiring the Shares for his own account for investment purposes only and not
with a view to, or for the resale in connection with, any “distribution” thereof
for purposes of the Securities Act. The Purchaser is an “accredited investor” as
that term is defined in Securities and Exchange Commission Rule 501(a) of
Regulation D.

 

  (b) The Purchaser understands that the Shares have not been registered under
the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of the
Purchaser’s investment intent as expressed herein.

 

  (c) The Purchaser further understands that the Shares must be held
indefinitely unless subsequently registered under the Securities Act and any
applicable state securities laws, or unless exemptions from registration are
otherwise available.

 

  (d) The Purchaser is aware of the provisions of Rule 144, promulgated under
the Securities Act, which, in substance, permit limited public resale of
“restricted securities” acquired by non-affiliates of the issuer thereof,
directly or indirectly, from the issuer (or from an affiliate of such issuer),
in a non-public offering subject to the satisfaction of certain conditions, if
applicable, including, among other things, the availability of certain public
information about Maker and the resale occurring not less than six (6) months
after the party has purchased and paid for the securities to be sold.

 

  (e) The Purchaser further understands that at the time Purchaser wishes to
sell the Shares there may be no public market upon which to make such a sale,
and that, even if such a public market then exists, Maker may not have filed all
reports and other materials required under Section 13 or 15(d) of the Securities
Exchange Act of 1934, as amended, other than Form 8-K reports, during the
preceding 12 months, and that, in such event, because Maker used to be a “shell
company” as contemplated under Rule 144(i), Rule 144 will not be available to
the Purchaser.



--------------------------------------------------------------------------------

  (f) The Purchaser further understands that in the event all of the
requirements of Rule 144 are not satisfied, registration under the Securities
Act, compliance with Regulation A, or some other registration exemption will be
required; and that, notwithstanding the fact that Rule 144 is not exclusive, the
staff of the Securities and Exchange Commission has expressed its opinion that
persons proposing to sell private placement securities other than in a
registered offering and otherwise than pursuant to Rule 144 will have a
substantial burden of proof in establishing that an exemption from registration
is available for such offers or sales, and that such persons and their
respective brokers who participate in such transactions do so at their own risk.

All capitalized terms used but not defined herein shall have the meaning
ascribed to such terms in the Note.

 

Purchaser:     Date:  